                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ERIC B. SCHNURER, et al.                              )
                                                      )
                              Plaintiffs,             )
                                                      )
                         v.                           )       No. 1:18-cv-01603-JMS-DML
                                                      )
DAVID F. LYNN, et al.                                 )
                                                      )
                              Defendants.             )

                                             ORDER

       Pending before the Court is Plaintiffs’ Motion to Enforce Settlement Agreement, and for

Entry of Final Judgment and Other Relief. [Filing No. 80.] The parties to this ERISA matter

reached a settlement agreement following a settlement conference with the Magistrate Judge. [See

Filing No. 73; Filing No. 78; Filing No. 80-1; Filing No. 81.] That agreement allows for Plaintiffs

to file an executed agreed judgment in the event Defendants default on their obligations set forth

in an accompanying promissory note. Defendants defaulted, and Plaintiffs filed the agreed

judgment. In addition, Plaintiffs filed their Motion to Enforce and a new proposed final judgment.

Despite the title of their Motion, several of Plaintiffs’ requests seek not to enforce the settlement

agreement, but to either amend or litigate it. For the reasons set forth below, the Court GRANTS

IN PART and DENIES IN PART Plaintiffs’ Motion.

                                                I.
                                            BACKGROUND

       Eric Schnurer brought this lawsuit against Karen Kinder, David Lynn, and Sequoia

Consulting Group, Inc. (“Sequoia”) in February 2018 in the Eastern District of Pennsylvania.

[Filing No. 1.] At the parties’ request, the matter was transferred to this Court on May 15, 2018.

[Filing No. 13.] Mr. Schnurer filed an Amended Complaint on July 24, 2018, joining as plaintiffs
Daniela Sharfstein, Jennifer Wall, and Stephanie Walsh. [Filing No. 40.] The Magistrate Judge

held a successful settlement conference with the parties on November 30, 2018 and directed

Plaintiffs to “file a motion to dismiss or close this cause and submit an order for the Court’s

signature” within thirty days. [Filing No. 73.] The parties received numerous extensions to

comply with this directive before Plaintiffs finally filed the instant Motion to Enforce on May 22,

2019. [Filing No. 80.]

       Plaintiffs filed several documents in support of their Motion. The first is the settlement

agreement itself. That document provides in relevant part:




                                                2
3
[Filing No. 81-1 at 3-6.] The agreement also contains mutual releases which are void as to the

nonbreaching party in event of a breach. [Filing No. 81-1 at 6-8.]

       Pursuant to paragraph 3 of the settlement agreement, Plaintiffs filed an executed Agreed

Judgment on May 22, 2019. [Filing No. 80-4.] That document provides in part as follows:




                                                4
[Filing No. 80-4 at 2.] In addition to the settlement agreement and Agreed Judgment, plaintiffs

filed the executed promissory note, [Filing No. 80-3], and a new proposed entry and final

judgment, [Filing No. 80-5].

        Plaintiffs’ Motion to Enforce is now fully briefed and ripe for consideration.

                                                 II.
                                             DISCUSSION

        The parties all agree that Sequoia and Mr. Lynn have not complied with their payment

obligations under the promissory note and settlement agreement. 1 They differ, however, on the

actions the Court should take in response.

        Plaintiffs initially argue that the Court should enter judgment, jointly and severally, in favor

of Mr. Schnurer and against each defendant in the amount of $1,100,000; should not enter the

second paragraph of the agreed judgment; should order an accounting of each plaintiff’s 401(k)

account; should release Mr. Schnurer “from any obligation to pay any amounts from the profits or

revenues of Public Works to any Defendant”; should release Mr. Schnurer “from any non-compete

obligation to any Defendant”; and should order the payment of attorneys fees. [Filing No. 80 at

5-6.]


1
  The Court would have been better served had Plaintiffs supported their assertions of nonpayment
with documents of evidentiary value, such as affidavits or sworn declarations. However, because
Defendants concede that they are in default, the Court finds it unnecessary to prolong matters by
requiring Plaintiffs to file new sworn submissions.


                                                   5
         In response, Defendants argue that Ms. Kinder undertook no obligations under the

settlement agreement and that there is no basis for a judgment against her. [Filing No. 87 at 1-2.]

Otherwise, Defendants provide various explanations for why they have not been able to make the

required payments and 401(k) accounting. [Filing No. 87 at 2-3.] Defendants conclude by asking

for a sixty-day stay of this matter to allow time to fulfill their payment obligations. [Filing No. 87

at 3.]

         In reply, Plaintiffs do not mention Ms. Kinder, effectively conceding that they are not

entitled to judgment against her. [Filing No. 88.] They reiterate, however, that they are entitled

to the monetary judgment and 401(k) accounting. [Filing No. 88 at 2-3.]

         “A settlement agreement . . . is enforced just like any other contract,” Lynch, Inc. v.

SamataMason, Inc., 279 F.3d 487, 489 (7th Cir. 2002), and thus the Court applies state contract

law in resolving “[i]ssues regarding the formation, construction, and enforcement” of such an

agreement, Sims-Madison v. Inland Paperboard & Packaging, Inc., 379 F.3d 445, 448 (7th Cir.

2004).    The Court retains discretion in enforcing and resolving disputes over a settlement

agreement. Id.

         Here, Plaintiffs claim wide-ranging relief as a result of Sequoia’s and Mr. Lynn’s admitted

breaches. Most of what they request is easily resolved. The settlement agreement expressly

provides for entry of the agreed judgment in Mr. Schnurer’s favor in the amount of $1,100,000

against Sequoia and Mr. Lynn, and Defendants have provided no argument for why judgment

should not be entered immediately consistent with the settlement agreement.              Further, the

settlement agreement expressly provided that “[a] full accounting [of the 401(k)] deposits and

[p]lan amounts and balances shall be provided by Sequoia to counsel for the Plaintiffs.” [Filing




                                                  6
No. 81-1 at 6.] Again, Defendants provide no reason why this requirement should not be enforced

as against Sequoia.

       But elsewhere Plaintiffs overreach and request relief that could not reasonably be

considered an effort to “enforce” the settlement agreement. First, Ms. Kinder was not obligated

to perform any obligations under the settlement agreement, so there is no basis for a monetary or

injunctive judgment against her. Plaintiffs appear to recognize as much by omitting any discussion

of her from their reply brief.

       Second, Mr. Schnurer asks for relief “from any obligation to pay any amounts from the

profits or revenues of Public Works to any Defendant” and “from any non-compete obligation to

any Defendant.” Perhaps the breaches by Sequoia or Mr. Lynn may entitle Mr. Schnurer to some

additional relief beyond enforcement of their obligations under the settlement agreement, but he

has not explained why this may be so. Rather, it appears that Mr. Schnurer may be anticipating

that the parties may have future disputes over the settlement agreement. The time and place to

resolve such disputes is in a separate lawsuit. Cf., e.g., Harrington v. Berryhill, 906 F.3d 561, 568-

69 (7th Cir. 2018) (declining to exercise ancillary jurisdiction to wade into complex Administrative

Procedure Act issues on appeal of social security disability fee award); Lynch, Inc., 279 F.3d at

489-90 (noting that after dismissal of lawsuit based upon settlement agreement “the court had no

jurisdiction to do anything further” such that any further efforts to enforce settlement agreement

would require separate lawsuit “under the law of contracts”). In the absence of any reason why

such relief is appropriate or necessary, the Court will not essentially edit or add to the settlement

agreement as part of this case.

       Third, Plaintiffs request as follows: “The releases of the Defendants by the Plaintiffs set

forth in paragraph 8 of the Settlement Agreement should be null and void based on the Defendants’




                                                  7
defaults. Similarly, paragraph 2 of the Agreed Judgment should not be entered.” [Filing No. 80 at

4.] The first sentence does not require any action on the part of the Court. There is presently no

dispute about the settlement agreement and its release provisions, and Defendants have not

contested that they have defaulted. Any further disputes over the releases belong in a separate

lawsuit if and when they may arise.

         As for the request that the Court not enter paragraph 2 of the Agreed Judgment, again

Plaintiffs fail to explain why the Court should do any such thing. As written, however, paragraph

2 is internally inconsistent, confusing, and lacking in proper finality. First, it states that the claims

against Defendants “are hereby dismissed with prejudice.” [Filing No. 80-4 at 2.] But paragraph

1 provides for judgment in Plaintiffs’ favor against Sequoia and Mr. Lynn, and that judgment is

inconsistent with a dismissal with prejudice. See Philadelphia Indem. Ins. Co. v. Chicago Tr. Co.,

2019 WL 3244504, at *1 (7th Cir. 2019) (publication pending) (“[T]he judgment reads: ‘Case is

dismissed.’ This means that Philadelphia loses (contradicting the judge’s opinion) . . . .”). The

only claims being dismissed are those against Ms. Kinder and the claims of the plaintiffs other

than Mr. Schnurer, except as to the 401(k) accounting. Additionally, there is no reason the

judgment should specify possible grounds for modification. “Finality is the necessary and

sufficient condition” for a judgment, Downey v. State Farm Fire & Cas. Co., 266 F.3d 675, 682

(7th Cir. 2001), and this is not a case where continued judicial oversight would be appropriate or

necessary. Therefore, the Court’s final judgment will capture the spirit of paragraph 2, which

clearly intended to indicate that the litigation is resolved, and remedy the deficiencies identified

above.    Plaintiffs have provided no explanation for why any other amendments might be

appropriate.




                                                   8
        Finally, Plaintiffs seek to petition the Court for attorney’s fees before judgment is entered.

But Rule 58 provides that “[o]rdinarily, the entry of judgment may not be delayed, nor the time

for appeal extended, in order to tax costs or award fees.” Fed. R. Civ. P. 58; see Pierce v. Visteon

Corp., 791 F.3d 782 (7th Cir. 2015) (“The district judge resolved the merits on June 25, 2013,

and Fed. R. Civ. P. 58(b)(2) provides that a court ‘must promptly enter” a judgment.”); Dunn v.

Truck    World,    Inc.,   929   F.2d   311    (7th      Cir.   1991)   (“[T]he merits    and    awards

of fees are always distinct for purposes of finality . . . .”) (emphasis in original)). Rather, the Court

will enter judgment forthwith, and Plaintiffs may file any motion for attorney’s fees pursuant to

the schedule set forth in Rule 54(d)(2).

                                                  III.
                                              CONCLUSION

        For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

Plaintiffs’ Motion to Enforce. [80] Given Sequoia’s and Mr. Lynn’s defaults, Mr. Schnurer is

entitled to judgment in the amount of $1,100,000 against those Defendants. Plaintiffs are also

entitled to an accounting of their 401(k) plans pursuant to the settlement agreement, but they have

failed to justify any of the additional relief they request. Furthermore, there is no basis for any

judgment against Ms. Kinder, so Plaintiffs’ claims against her will be dismissed.

        Additionally pending is Plaintiffs’ Motion to Seal Exhibit 80-1. [Filing No. 82.] The

Magistrate Judge denied the Motion and then stayed her ruling pending a June 12, 2019 status

conference. [Filing No. 84.] That status conference has come and gone, and the Court agrees with

the Magistrate Judge that there is no basis for maintaining Filing No. 80-1 (the settlement

agreement) under seal. The Court therefore DENIES Plaintiffs’ Motion to Seal [82] and directs

the Clerk to unseal Filing No. 80-1.




                                                   9
       Final judgment consistent with this entry shall now issue.




             Date: 8/13/2019




Distribution via ECF only to all counsel of record




                                               10
